Title: To Thomas Jefferson from David Bailie Warden, 15 February 1825
From: Warden, David Bailie
To: Jefferson, Thomas


Dear Sir,
Paris,
15 Feb—25.
I have the pleasure of transmitting to you, through the channel of the american Legation, another greek volume with a letter from Doctor C. who thinks that the presence of a Diplomatic agent of the united states in greece would be of great importance to both Countries in the present state of things. the recognition of the former Spanish Colonies by the English cabinet has given great displeasure to the chiefs of the Holy alliance; but it is believed that they will not wage war on this account France having more to fear from the combined influence of austria and Russia than from England, will probably remain neuter in this contest as well as in that between the greeks and Turks—It appears that Gen. Jackson will be chosen President of the united states. the party of mr. C. at Paris who have for many years employed various means to extend his fame, are grievously disappointed. I send you a small volume by mr. guy Lussac describing an instrument of his invention, which, on account of its utility; will no doubt be adopted in the U.S. I translated the Instructions into English,  at his request, and he has sent several Copies with the Instrument to new york and Philadelphia.I pray you to present my respects to mr & mrs Randolph, To receive a few lines from you would much gratify your devotedDB Warden